     Case 3:21-cv-00105-BEN-KSC Document 16 Filed 04/13/21 PageID.325 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    XPANDORTHO, INC., a Delaware           ) Case No.: 3:21-cv-00105-BEN-KSC
      corporation; EXACTECH, INC., a Florida )
12
      corporation,                           ) ORDER ON JOINT MOTION FOR
13                       Plaintiff,          ) EXTENSION OF TIME TO MOVE,
                                             ) ANSWER, OR OTHERWISE
14    v.                                     ) RESPOND TO PLAINTIFFS’
15                                           ) COMPLAINT
      ZIMMER BIOMET HOLDINGS, INC., a
                                             )
16    Delaware corporation; ZIMMER, INC., a
                                             ) [ECF No. 12]
      Delaware corporation; ZIMMER U.S.,
17                                           )
      INC., a Delaware corporation doing
                                             )
18    business as ZIMMER BIOMET
                                             )
      SOUTHERN CALIFORNIA;
19                                           )
      ORTHOSOFT ULC, a Canadian
                                             )
20    corporation doing business as ZIMMER
                                             )
      CAS,
21                                           )
                         Defendant.          )
22
23   I.    INTRODUCTION
24         Plaintiffs XpandOrtho, Inc., a Delaware corporation (“XPandOrtho”), and Exactech,
25   Inc., a Florida corporation (“Exactech”) (collectively, “Plaintiffs”) brings this action
26   against Defendants Zimmer Biomet Holdings, Inc., a Delaware corporation (“ZBH”);
27   Zimmer, Inc., a Delaware corporation; Zimmer US, Inc., a Delaware corporation doing
28   business as Zimmer Biomet Southern California (“ZBSC”); and ORTHOsoft ULC, a

                                               -1-
                                                                          3:21-cv-00105-BEN-KSC
     Case 3:21-cv-00105-BEN-KSC Document 16 Filed 04/13/21 PageID.326 Page 2 of 3



 1   Canadian corporation doing business as Zimmer CAS (“Orthosoft”) (collectively,
 2   “Defendants”) for alleged misuse of confidential information, unfair competition, breach
 3   of contract, and copyright infringement. Complaint, ECF No. 1 at 2 (“Compl.”)
 4         Before the Court is the Joint Motion for Extension of Time to Move, Answer, or
 5   Otherwise Respond to Plaintiffs’ Complaint (the “Joint Motion”). ECF No. 12. After
 6   considering the papers submitted, supporting documentation, and applicable law, the Court
 7   GRANTS the Joint Motion. Defendants’ responsive pleading is due by May 28, 2021.
 8   II. BACKGROUND
 9         On January 20, 2021, Plaintiffs filed suit against Defendants, alleging claims for (1)
10   misappropriation of trade secrets under the Federal Defend Trade Secrets Act of 2016, 18
11   U.S.C. § 1836 (“DTSA”); (2) aiding and abetting misappropriation of trade secrets in
12   violation of the DTSA; (3) misappropriation under the California Uniform Trade Secrets
13   Act, Cal. Civ. Code, § 3426, et seq. (the “CUTSA”); (4) aiding and abetting
14   misappropriation of trade secrets in violation of the CUTSA; (5) breach of contract; (6)
15   tortious interference with contractual relations; (7) breach of the implied covenant of good
16   faith and fair dealing; (8) fraud; (9) conversion; (10) unjust enrichment; (11) intentional
17   interference with prospective economic advantage; (12) negligent interference with
18   prospective economic advantage; (13) breach of confidence; (14) copyright infringement;
19   and (15) violation of California’s Unfair Business Practices Law. See Compl.
20         On March 29, 2021, Plaintiff served Defendant ZBH, ECF No. 7, and Defendant
21   Zimmer, Inc., ECF No. 8, making their responsive pleading due on Monday, April 19,
22   2021. See FED. R. CIV. P. 12(a)(1)(A)(i).
23         On either March 31, 2021 or April 12, 2021,1 Plaintiff served Defendant ZBSC, ECF
24   Nos. 9, 15, making its responsive pleading due between Wednesday, April 21, 2021, and
25   Monday, May 2, 2021.
26         On April 1, 2021, Plaintiff served Defendant Orthosoft, ECF No. 10, making the
27
     1
          Plaintiff filed two separate proofs of service for Defendant ZBSC, making it unclear
28   on which day service of process was actually effected.
                                                 -2-
                                                                             3:21-cv-00105-BEN-KSC
     Case 3:21-cv-00105-BEN-KSC Document 16 Filed 04/13/21 PageID.327 Page 3 of 3



 1   responsive pleading due by Thursday, April 22, 2021.
 2          On April 12, 2021, the parties filed the Joint Motion, seeking to make the responsive
 3   pleading for all Defendants due on the same day: May 28, 2021. ECF No. 12.
 4   III.   LEGAL STANDARD
 5          A defendant must file a responsive pleading within either (1) twenty-one days of
 6   being served with the summons and complaint or (2) sixty days after the request for a
 7   waiver was sent. FED. R. CIV. P. 12(a)(1)(A)(i). “Extensions of time for answering, or
 8   moving to dismiss a complaint will only be secured by obtaining the approval of a judicial
 9   officer, who will base the decision on a showing of good case.” S.D. Cal. Civ. R. 12.1.
10   Thus, “[i]n the Southern District, court approval is required for any extension of time to
11   answer or move to dismiss the complaint.” Phillips, Virginia A., et al., Rutter Group Prac.
12   Guide: Fed. Civ. Pro. Before Trial, § 8:913 (The Rutter Group April 2020).
13   IV.    DISCUSSION
14          The parties jointly move to extend Defendants’ time to respond to the Complaint to
15   May 28, 2021, provided Defendants do not contest service of process, venue, or personal
16   jurisdiction. ECF No. 12 at 2. Based on the dates of service for each defendant, this
17   amounts to a thirty-nine (39) day extension for ZBH and Zimmer, Inc.; a twenty-five (25)
18   to thirty-seven (37) day extension to ZBSC; and a thirty-six (36) day extension for
19   Orthosoft. The parties allege that this time “will permit Defendants’ outside counsel
20   sufficient time to analyze Plaintiffs’ allegations and prepare their response and also narrow
21   issues before the Court.” Id. They indicate that Defendants retained counsel on March 26,
22   2021, were not served until March 29, 2021, and require additional time to prepare a
23   response to the complaint. Id. The Court finds good cause exists to grant the extension.
24   V.     CONCLUSION
25          For the above reasons, the Court GRANTS the Joint Motion. All Defendants shall
26   file a responsive pleading by Friday, May 28, 2021.
27          IT IS SO ORDERED.
28    DATED:      April 13, 2021
                                                           HON. ROGER T. BENITEZ
                                                  -3-
                                                            United States District Judge
                                                                              3:21-cv-00105-BEN-KSC
